[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                             No. 09-12115                  ELEVENTH CIRCUIT
                                                             OCTOBER 28, 2009
                         Non-Argument Calendar
                                                            THOMAS K. KAHN
                       ________________________
                                                                 CLERK

                   D. C. Docket No. 07-80098-CV-KLR

DENISE MARTINEC,
PATRICIA WILSON, et al.,

                                                 Plaintiffs-Appellants,

                                  versus

PARTY LINE CRUISE COMPANY,
a foreign corporation,

                                                 Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (October 28, 2009)

Before DUBINA, Chief Judge, BLACK and FAY, Circuit Judges.

PER CURIAM:
      This appeal arises out of an attorneys’ fee award ordered by the United

States District Court for the Southern District of Florida in a Fair Labor Standards

Act (“FLSA”) case. After conducting a hearing on the appellants’ motion for

attorneys’ fees and costs, the district court found that appellants’ counsels’ billing

rates were reasonable, but that the number of hours spent on the litigation was

unreasonable. In making this finding, the district court considered the numerous

requests by appellants for extensions of time to respond to discovery, the

appellants’ filing of unnecessary/frivolous motions, appellants’ failure to file a

motion for summary judgment for which they sought fees, and the lack of complex

legal issues presented. Accordingly, the district court found that the number of

hours spent on the litigation should be reduced.

      “The determination of a reasonable fee pursuant to § 216(b) of the [FLSA]

is left to the sound discretion of the trial court and will not be set aside absent a

clear abuse of discretion.” Kreager v. Solomon & Flanagan, P.A., 775 F.2d 1541,

1543 (11th Cir. 1985).

      After reviewing the record and reading the parties’ briefs, we conclude that

the appellants have failed to demonstrate that the district court abused its

discretion in its order awarding attorneys’ fees. Moreover, we conclude that

appellants have failed to establish that the district court erred in denying

                                           2
appellants’ supplemental motion for attorneys’ fees. The district court’s denial of

the supplemental motion was supported by detailed findings of fact and applicable

principles of law. We do conclude from the record, however, that the district court

made one error. The district court abused its discretion by failing to award post-

judgment interest and in failing to include explicit execution language in its order.

It is appropriate to impose post-judgment interest on awards of attorneys’ fees and

costs in an FLSA case. See Saglimbene v. Venture Indus. Corp., 739 F. Supp.
1100, 1102 (E. D. Mich. 1990). Further, we conclude that the district court erred

in failing to include language in its order which would permit execution on the

judgment. See DuBreuil v. Regnvall, 527 So. 2d 249, 250 (Fla. Dist. Ct. App.

1988).

      Finally, we conclude appellants’ claim of bias is meritless.

      For the foregoing reasons, we affirm the district court’s order in part, vacate

it in part, and remand this case for further proceedings consistent with this

opinion.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          3